DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 03/04/2021. Claims 1-9 and 11-20 are pending in the application. Claim 1 has been amended. Claim 10 is recently cancelled.
Response to Arguments
Applicant's arguments filed on 03/04/2021 have been fully considered but they are not persuasive. 
Applicant’s argument is that Merke and Dugan each does not disclose the feature of original claim 1 to which “ "the inlet opening has a larger cross-sectional area than the outlet opening or the inlet opening and the outlet opening have cross-sectional areas that are equal in size, wherein the cross-sectional areas of the inlet opening and of the outlet opening are the smallest cross-sectional areas of the fluidic component through which the fluid flow passes when it enters the flow chamber and reemerges from the flow chamber, respectively" because Merke does not explicitly show the depth of the inlet and outlet openings so that the cross sectional areas of the inlet opening and the outlet opening cannot be deduced. The Examiner respectfully disagrees for the following reason: Merke does disclose the depth of the inlet and outlet opening in Fig. 5 and they appear to be equally have constant depth. Since the top view shows the width of the inlet is clearly larger than that of the outlet, therefore the inlet does have the cross section larger than the outlet. 

The same argument would applied the Dugan since each of the outlet of Dugan has small cross section than that of the inlet.
Therefore, the rejection in the previous rejection remain.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merke et al. (US 5,845,845).

With regards to claim 1:
Merke et al. discloses (refer to Fig. 1 and 2 below) a fluidic component having a flow chamber (A) allowing a fluid flow to flow through, said fluid flow entering the flow chamber through an inlet opening (I) of the flow chamber and emerging from the flow chamber through an outlet opening (O) of the flow chamber, and which flow chamber has at least one means (M) for changing the direction of the fluid flow at the outlet opening in a controlled manner to generate a spatial oscillation of the fluid flow at the outlet opening, wherein the flow chamber has a main flow channel (A), which interconnects the inlet opening (I) and the outlet opening (O), and at least one auxiliary flow channel (M) as a means for changing the direction of the fluid flow the outlet opening in a controlled manner, wherein the inlet opening (I) has a larger cross-sectional area than the outlet opening (O) (since the depth of the fluid component is constant and the inlet is wider than the outlet, therefore the inlet opening has larger cross section area than the outlet opening), or that the inlet opening and the outlet opening have cross-sectional areas that are equal in size, and wherein the cross-sectional areas of the inlet opening and of the outlet opening are the smallest cross-sectional areas of the fluidic component through which the fluid flow passes when it enters the flow chamber and reemerges from the flow chamber, respectively; and wherein the fluid flow enters the fluidic component via the inlet opening under a pressure and in that the pressure is substantially dissipated at the outlet opening (see the response to the Applicant’s argument above).
[AltContent: textbox (S)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image1.png
    466
    813
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    1120
    824
    media_image2.png
    Greyscale

Fig. 2
With regards to claim 2:
 	Merke et al. discloses the fluidic component as claimed in claim 1, wherein the cross-sectional area of the inlet opening (I) is larger by a factor of up to 2.5 compared to the cross-sectional area of the outlet opening (O).
With regards to claim 3:
 	Merke et al. discloses the fluidic component as claimed in claim 1, wherein the fluidic component has a component length, a component width and a component depth, wherein the component length determines the distance between the inlet opening and the outlet opening, and the component width and he component depth are each defined perpendicularly to one another and to the component length, wherein the component width is greater than the component depth, and the outlet opening a width which is 1/3 to 1/50 of the component width, wherein the inlet opening has a width which is 1/3 to 1/20 of the component width.
With regards to claim 4:
 	Merke et al. discloses the fluidic component as claimed in claim 3, wherein the component depth is constant over the entire component length or decreases from the inlet opening toward the outlet opening.
With regards to claim 6:
 	Merke et al. discloses the fluidic component as claimed in claim 1, wherein a separator (S) is provided at an inlet of the at least one auxiliary flow channel (M), wherein the separator is designed as an inward protrusion which projects into the flow chamber transversely to the flow direction prevailing in the auxiliary flow channel.


With regards to claim 7:
 	Merke et al. discloses the fluidic component as claimed in claim 1, wherein the cross-sectional area of the outlet opening (O) is rectangular, polygonal or round.
With regards to claim 8:
 Merke et al. discloses (refer to Fig.1 above) the fluidic component as claimed in claim 1, wherein an outlet channel (B), the cross-sectional area of which changes in shape in the direction of the outlet opening is provided directly upstream of the outlet opening (O).
With regards to claim 14:
 	Merke et al. discloses the fluidic component as claimed in claim 1, wherein a widened outlet portion (B) downstream of the outlet opening (O).
With regards to claim 15:
 Merke et al. discloses the fluidic component as claimed in claim 14, wherein the widened outlet portion (B) has a width which increases downstream of the outlet opening (O).
With regards to claim 16:
 	Merke et al. discloses the fluidic component as claimed in claim 14, wherein the widened outlet portion (B) is delimited by a wall which encloses an angle γ in a plane in which the emerging fluid jet oscillates within an oscillation angle α, wherein the angle γ of the widened outlet portion is 0° to 15 larger than the oscillation angle α.
With regards to claim 17:
 	Merke et al. discloses a cleaning appliance having a device for producing a fluid jet, wherein the cleaning appliance is a dishwasher, an industrial cleaning system, a washing machine or a high-pressure cleaner (windshield washer nozzle),
 	wherein the device is a fluidic component as claimed in claim 1.
With regards to claim 20:
 	Merke et al. discloses the fluidic component as claimed in claim 14, wherein the cross-sectional area of said widened portion (B) increases downstream from the outlet opening (O).
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugan (US 5,524,660).
With regards to claim 1:
 Dugan discloses (refer to Fig. 3 below) a fluidic component having a flow chamber (R) allowing a fluid flow to flow through, said fluid flow entering the flow chamber through an inlet opening (114a) of the flow chamber and emerging from the flow chamber through an outlet opening (146) of the flow chamber, and which flow chamber has at least one means (122) for changing the direction of the fluid flow at the outlet opening in a controlled manner to generate a spatial oscillation of the fluid flow at the outlet opening, wherein the flow chamber has a main flow channel (R), which interconnects the inlet opening (114a) and the outlet opening (146), and at least one auxiliary flow channel (122) as a means for changing the direction of the fluid flow the outlet opening in a controlled manner, wherein the inlet opening (114a) has a larger cross-sectional area than the outlet opening, or that the inlet opening  (114a) and the outlet opening (146) have cross-sectional areas that are equal in size, and wherein the cross-sectional areas of the inlet opening and of the outlet opening are the smallest cross-sectional areas of the fluidic component through which the fluid flow passes when it enters the flow chamber and reemerges from the flow chamber, respectively; and wherein the fluid flow enters the fluidic component via the inlet opening under a pressure and in that the pressure is substantially dissipated at the outlet opening (see the response to the Applicant’s argument above).


    PNG
    media_image3.png
    909
    882
    media_image3.png
    Greyscale

Fig. 3
With regards to claim 11:
 Dugan discloses the fluidic component as claimed in claim 1, wherein the fluidic component has two or more outlet openings (144, 146), which are formed by arrangement of a flow divider directly upstream of the outlet openings, wherein the outlet openings each have a smaller cross-sectional area than the inlet opening, or the outlet openings and the inlet opening each have cross-sectional areas that are equal in size.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merke et al..
With regards to claim 5:
Merke et al. discloses the fluidic component as claimed in claim 1, wherein one of the auxiliary channel (M) has smaller depth than that of the main flow channel (A).
Merke et al. dose not disclose the at least one of the auxiliary channel has a greater or smaller depth than the main flow. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluidic component to have the at least one of the auxiliary channel has a greater or smaller depth than while still maintain the cross section of the auxiliary channel smaller than that of the main channel for particular application wherein the cross section of the auxiliary is only adjust in the depth direction, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2010/0123031) in view of Merke et al..
With regards to claim 18:
Weber discloses (abstract) a fuel injection system for inject fuel into a combustion engine that includes a nozzle assembly and at least one passageway that includes at least one fluid oscillator.

Merke et al. discloses a fluid component of claim 1 which is a fluid oscillator. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fluidic component of Merke et al. as an alternative design for the fluid oscillator of the Weber since both have the same function of providing the oscillation of the fluid therethrough.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merke et al. as applied to claim 8 above, and in view of Hester et al. (US 2006/0065765).
With regards to claim 19:
 	Merke et al. discloses the fluidic component as claimed in claim 8, except wherein the outlet channel changes in shape from rectangular to round.
 	Hester et al. discloses (refer to Fig. 4 below) a fluidic oscillator wherein the outlet channel is configured to difference shape to produce the desired spray pattern.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the cross section area of the outlet channel shape of the fluidic component of Merke et al. from rectangular to round to produce the spray pattern as desired for particular application as disclosed by Hester et al.. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
 	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image4.png
    799
    697
    media_image4.png
    Greyscale

Fig. 4
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753